*442OPINION.
Akundell :
The expenditures made by petitioner in 1921 added no capital asset to its property. Repairs such as were made in 1921, except for the extent thereof, were made every year and were neces-sar3? to keep the property in condition to operate. The cost of the repairs made was, in our opinion, a necessary expense and a proper deduction from income. Illinois Merchant Trust Co., Executor, 4 B. T. A. 103.
Judgment will be entered on 15 days’ notice, v/nder Rule 50.
Considered by Lansdon and Gkeen.